Lane, C. J.,
dissenting. I can not agree with my brethren in their conclusion. When two verdicts have found, in terms, that an individual .has stolen the records of a court, which verdicts *371have been approved by the tribunals where they were rendered, and which seem to be sustained by the testimony before us, I regard him as an unfit person to continue any longer a member of the Ohio bar.†

 Browne’s case, 1 How. 303; Holding’s case, 1 McCord, 379; 3 Paige, 510; Brownsel’s case, Cowp. 829; Southerly’s case, 6 East, 143; Smith’s case, 5 Eng. Com. Law, 172; Kempton’s case, 2 Ves. & Beame, 352.